By the Court. Slosson, J.
The order at Special Term, overruling the demurrer, must be affirmed, with costs.
It has long been settled law that the reversioner may maintain an action on the case, for an injury to the freehold, committed by the tenant, and that the action may be brought before the expiration of the term. (14 East. 489.)
*495The count, or subdivision, demurred to, is inartiflcially drawn, but, taken in connection with other averments in the complaint, contains, in substance, a good cause of action.
Order affirmed, with costs.